ORDER
SEYMOUR GOLDSTAUB
of NORTH BERGEN having been ordered by the Court on March 10, 1992, to practice law only under the supervision of a proctor, and it appearing that respondent has failed to comply with the proctorship requirement;
And the Order of March 10, 1992, providing for the immediate suspension of respondent on respondent’s failure to comply with the Order; and good cause appearing;
It is ORDERED that SEYMOUR GOLDSTAUB is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of SEYMOUR GOLDSTAUB, wherever situate, pending further Order of this Court; and it is further
ORDERED that SEYMOUR GOLDSTAUB show cause before this Court on September 15, 1992, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension should not continue pending final disposition of any ethics proceedings pending against him; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that SEYMOUR GOLDSTAUB be restrained and enjoined from practicing law during the period of his suspen*607sion and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.